Citation Nr: 1138831	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 to June 1950, July 1950 to May 1954, August 1954 to July 1957, and October 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision (issued in March 2008) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, credible, and probative medical evidence of record demonstrates that the Veteran's service-connected PTSD is characterized by a social and occupational impairment that results in deficiencies in work, family relations, and mood due to depression, anxiety, recurrent nightmares, and survivor's guilt which results in suicidal thoughts and gestures.  The Veteran demonstrates a persistent danger of hurting himself and others, and he has intermittent inability to perform activities of daily living, although the evidence suggests that this is not solely due to his PTSD.  The Veteran has an impairment in his immediate memory but the evidence does not show that his memory loss affects his ability to remember the names of close relatives, his previous occupation, or his own name.  The Veteran is alert and oriented to time, person, and place.  His judgment is acceptable to evaluate his current situation.  The Veteran's thought process is logical, coherent, and goal-directed, although his thought content is of a very depressive nature.  While the Veteran's vivid nightmares edge a psychotic state, objective examination has not revealed the presence of acute psychotic manifestations, including persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  



CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in April 2009 that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The Board notes that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, as he was advised of his opportunities to submit additional evidence and given ample time to respond.  In addition, the AOJ readjudicated the case by way of the statement of the case issued in October 2009 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record, including all available VA outpatient treatment records, which state that the Veteran is primarily followed by private physicians, and all reports of treatment and evaluation conducted by his private physicians from 2004 to 2011.  In this regard, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for PTSD was established in March 2005, and the RO assigned a 70 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from June 23, 2004.  The RO noted that there was a likelihood of improvement of the Veteran's disability and, accordingly, informed the Veteran that his disability rating was not permanent and subject to a future review examination.  

In December 2007, the RO informed the Veteran that a VA examination was being scheduled to evaluate the current severity of his service-connected PTSD.  After affording the Veteran a VA examination in January 2008, the RO issued a rating decision in March 2008 which continued the 70 percent disability rating assigned to the Veteran's service-connected disability.  The Veteran disagreed with the RO's determination as to the disability rating assigned, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the Veteran's service-connected PTSD is currently rated 70 percent disabling under the criteria of DC 9411, which is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 21 to 30 denotes some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

By way of background, the Board notes that the evidence of record shows that the Veteran's service-connected PTSD has historically been manifested by anxiety, constant thoughts of suicide due to survivor's guilt, recurrent dreams and nightmares, depression, insomnia, low self-esteem, and self-isolation.  The Veteran has consistently reported experiencing nightmares about a black dog chasing him, and the evidence shows that the dreams have been so vivid that the Veteran has been confused about whether the dreams are real and, as such, have bordered the line of being visual hallucinations.  The evidence shows that the Veteran's memory has been acceptable, although he has manifested difficulty recalling dates, places, and some past events.  Nevertheless, the evidence shows that the Veteran has been alert, aware, and oriented to time, person, and place, while his judgment has been described as acceptable to evaluate his present situation.  See statements from Dr. R.M. dated July and September 2004; December 2004 psychiatric evaluation from Dr. F.A.  

The evidence that will be considered in evaluating the current claim consists of reports of psychiatric evaluation submitted by Dr. F.A. in January 2008, May 2009, and January 2011, as well as the lay statements submitted in support of this claim.  The objective evidence shows that the Veteran's service-connected PTSD continues to be manifested by depression, anxiety, and survivor's guilt which results in suicidal thoughts and gestures.  The Veteran continues to experience recurrent nightmares, including dreams about the black dog chasing him and dead soldiers standing in front of his bed looking at him.  The Veteran continues to report that the dreams are so vivid that they render him confused about whether they are actually dreams or reality.  In January 2008, the Veteran reported that his medications diminished the dreams and that the dreams about the black dog had begun to fade away; however, in May 2009, the Veteran reported that his nightmares were as vivid as before, with the exception of the apparition about the black dog.  See reports from Dr. F.A. dated January 2008 and May 2009.  

While the evidence shows that the Veteran continues to experience suicidal thoughts, Dr. F.A. noted in May 2009 that the Veteran's constant desire to take his life had almost become an obsession, as he reported wanting to kill himself every day.  He also noted that the Veteran recently stated that he would like to kill himself, his wife, and his maid.  At that time, Dr. F.A. also noted that the Veteran appeared to be angrier and that he could not sleep, despite previously reporting that he was able to sleep all night without nightmares.  In this regard, Dr. F.A. noted that, while the Veteran's nightmares had improved, his emotional condition and mental health appeared to be deteriorating.  Indeed, the evidence reflects that the Veteran recently became more isolated, as he avoids any social contact, including with family members.  The evidence also shows that the Veteran has a very poor self-concept, a strong feeling of worthlessness, and that his negative thoughts continue to overwhelm him.  

Nevertheless, the evidence shows that the Veteran is alert and oriented to time, person, and place.  The Veteran's thought process is described as logical, coherent, and goal-directed, although his thought content is of a very depressive nature, with extreme guilt for being alive and constant suicidal thoughts.  While the evidence shows that the Veteran's vivid nightmares edge a psychotic state and have a strong paranoid flavor due to their intensity and the Veteran's resultant confusion about whether they represent reality, Dr. F.A. reported that no acute psychotic manifestations were detected on evaluation.  In fact, Dr. F.A. continues to report that the Veteran's judgment is acceptable to evaluate his present situation.  

As noted above, the evidence has consistently shown that the Veteran has demonstrated some gaps in memory with regard to past events, which Dr. F.A. has reported is acceptable for his age.  Dr. F.A. also noted that the Veteran may not recall recent events due to a lack of importance he pays to recent events.  See evaluation reports dated January 2008 and May 2009.  However, in January 2011, Dr. F.A. reported that the Veteran was demonstrating gaps in his recent memory, especially his immediate memory, as he quickly forgets names and dates.  

The lay statements submitted by the Veteran in support of his claim reflect that he relies upon his wife to conduct his activities of daily living, including driving him to medical appointments, purchasing his clothes, paying the bills, and washing and feeding him.  His wife has confirmed that the Veteran hates being around a lot of people and that she has helped him look for a black dog under his bed.  She has also stated that anything can set the Veteran off and that it takes time to get him under control.  See lay statements submitted by S.J. in May 2008 and statements from the Veteran dated in July 2008 and July 2010.  

After considering the lay and medical evidence of record, the Board finds that the Veteran's service-connected PTSD does not warrant a rating higher than 70 percent.  In making this determination, the Board notes that the evidence shows the Veteran has a significant impairment in occupational and social functioning due to a myriad of symptoms, including depression, anxiety, suicidal thoughts, recurrent nightmares, self-isolation, and overwhelming negative thoughts about himself.  While he is significantly impaired by these symptoms, the evidence of record does not show that the Veteran's disability is manifested by, or nearly approximates, a total occupational and social impairment, as contemplated by the 100 percent disability rating under DC 9411.  With respect to the specifically enumerated symptomatology contemplated for a 100 percent rating under DC 9411, review of the record shows that the Veteran demonstrates a persistent danger of hurting himself and others, given his constant thoughts of suicide and recent reports of wanting to kill his wife and maid.  However, the evidence does not show that the Veteran manifests a majority of the other symptoms contemplated by the 100 percent rating.  

The evidence shows that the Veteran demonstrates intermittent inability to perform activities of daily living and memory loss; however, the Board finds that the severity of these symptoms do not rise to the level contemplated by the 100 percent rating.  Indeed, while the evidence shows the Veteran is unable to complete his activities of daily living, there is evidence which suggests that this is not solely due to his PTSD, as he cannot use his hands, legs, and back due to musculoskeletal disabilities.  See July 2008 statement from the Veteran; December 2004 psychiatric evaluation from Dr. F.A.  Likewise, while the most recent evidence shows that the Veteran is experiencing deterioration in his immediate memory, as he forgets people's names, addresses, and dates, the evidence does not show that his memory loss affects his ability to remember the names of close relatives, his previous occupation, or his own name.  

Even if the Board assumed that the Veteran's memory loss and inability to complete activities of daily living are as severe as contemplated by the 100 percent rating, the Board finds that Veteran's overall disability picture does not more nearly approximate a total impairment in functioning to warrant a 100 percent rating.  

In this regard, while the evidence shows that the Veteran's thought content is of a depressive nature, with extreme guilt and constant thoughts of suicide, the lay and medical evidence of record does not show that he has a gross impairment of thought processes or communication.  Instead, despite his impaired thought content, the evidence shows that the Veteran's thought process is logical, coherent, and goal-directed, and there is no evidence that his ability to communicate with others is affected by his PTSD.  The Board notes that the Veteran's recurrent nightmares have been previously compared to visual hallucinations because of their intensity and vivid nature; however, acute psychotic manifestations, including persistent delusions or hallucinations, have not been detected on clinical evaluation or noted by the lay evidence of record.  Moreover, the lay and medical evidence of record does not show that the Veteran has demonstrated grossly inappropriate behavior or disorientation to time or place at any point during the pendency of this claim and appeal.  

Therefore, based on the foregoing, the Board finds that the Veteran's functional impairment caused by service-connected PTSD more nearly approximates the level of impairment contemplated by the criteria for a 70 percent rating, but no higher.  Indeed, as noted, the lay and medical evidence of record shows that the Veteran demonstrates deficiencies in work, family relations, and mood due to suicidal ideation, near-continuous anxiety and depression, impaired impulse control, and inability to establish and maintain effective relationships.  However, as also noted, the lay and medical evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  

The Board notes that the medical evidence shows the Veteran has been consistently assigned a GAF score of 30 to 31, which denotes either some impairment in reality testing or communication, major impairment in several areas, behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  The Board again notes that the lay and medical evidence shows that the Veteran has a social and occupational impairment that affects several areas in his life; however, in evaluating this claim, the Board finds probative that the Veteran has not demonstrated the majority of the symptoms listed in the rating criteria for a 100 percent rating under DC 9411 or the level of functioning contemplated by the GAF scale, including impaired reality testing or communication, serious impairment in communication or judgment, or behavior influenced by delusions or hallucinations.  The Board is aware that the symptoms listed under the 100 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of total functional impairment contemplated by the 100 percent disability rating.  

As a result, the Board finds that the Veteran's service-connected PTSD is manifested by an occupational and social impairment that results in deficiencies in work, family relations, and mood due to a myriad of symptoms, and warrants no more than a 70 percent disability rating under DC 9411.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 70 percent rating currently assigned.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of anxiety, depression, suicidal thoughts, nightmares, memory loss, and sleep disturbance are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has been unemployed throughout the pendency of this appeal and that he is currently retired.  In May 2009, Dr. F.A. stated that, even if the Veteran was a young man or still at a working age, he would not be considered capable of working in an appropriate, independent, and efficient way.  Overall, while the evidence shows that the Veteran has not worked and would not be considered capable of working if not retired, the Board notes that Dr. F.A. has specifically stated that the Veteran is not capable of working for multiple reasons.  See December 2004 evaluation from Dr. F.A.  In this regard, the evidence of record shows that the Veteran suffers from a myriad of musculoskeletal disabilities that affect his ability to function independently and there is no evidence of record that shows that the Veteran in unemployable solely due to his service-connected PTSD.  Given the severity of the Veteran's PTSD, the Board notes that it is likely that his PTSD would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD is contemplated by the 70 currently assigned.  As such, the evidence does not show that the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 






	(CONTINUED ON NEXT PAGE)


In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence does not support the grant of a disability rating higher than 70 percent for service-connected PTSD.  As such, and the benefit-of-the-doubt is not for application and the Veteran's claim must be denied.  See Gilbert, supra.  


ORDER

Entitlement to a disability rating higher than 70 percent for service-connected PTSD is not warranted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


